     Case 2:18-cv-00113-KJM-KJN Document 25 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESSE FRANK OGLESBY,                                No. 2:18-cv-0113 KJM KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    DEPARTMENT OF CORRECTIONS, et
      al.,
15
                          Defendants.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

20   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On September 23, 2019, the magistrate judge filed findings and recommendations, which

22   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

23   and recommendations were to be filed within fourteen days. Plaintiff has filed objections to the

24   findings and recommendations.

25           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

26   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

27   findings and recommendations to be supported by the record and by the proper analysis.

28   /////
                                                          1
     Case 2:18-cv-00113-KJM-KJN Document 25 Filed 09/08/20 Page 2 of 2

 1          In the process of reaching its conclusion, the court has carefully considered relevant
 2   authority with respect to slip and fall accidents in prisons. The magistrate judge quotes Pauley v.
 3   California, which found courts “have reached this conclusion [regarding prisoners failing to state
 4   a constitutional claim for slip and fall accidents], even where the hazard has existed, and been
 5   known to prison officials, for years, and where the prisoner was required to use the dangerous
 6   location, such as a bathroom.” Pauley v. California, 2018 WL 5920780, at *4–5 (E.D. Cal. Nov.
 7   13, 2018). As the court in Pauley noted, the Ninth Circuit has held “‘[s]lippery floors without
 8   protective measures could create a sufficient danger to warrant relief’ where the plaintiff has
 9   some known exacerbating condition.” Id., at *4 (quoting Frost v. Agnos, 152 F.3d 1124, 1129
10   (9th Cir. 1998) (denying summary judgment with respect to the claim of an inmate who had a
11   broken leg, that prison officials did not take necessary measures to protect him when he was
12   injured multiple times after slipping in shower)). “While the Ninth Circuit has not provided
13   further guidance on such additional requirement, a district court has concluded that ‘the risk of
14   harm turns into a substantial risk of serious harm somewhere between a bare claim of a slippery
15   floor and a claim of a hazard plus some known exacerbating condition.’” Id., at *5 (quoting
16   Washington v. Sandoval, 2012 WL 987291, at *8 (N.D. Cal. Aug. 6, 2012)).
17          As the finding and recommendations review, plaintiff has not pled facts similar to those
18   underlying Pauley, Frost or Washington. The lack of “further guidance on such additional
19   requirement”—a claim involving an “exacerbating condition”—is a question an appellate court
20   may at some point clarify. But it does not allow plaintiff’s complaint to survive here.
21          Accordingly, IT IS HEREBY ORDERED that:
22          1. The findings and recommendations filed September 23, 2019, are adopted in full;
23          2. Plaintiff’s second amended complaint is dismissed without prejudice; and
24          3. The Clerk of the Court shall close this case.
25   DATED: September 7, 2020.
26

27

28
                                                       2
